DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 12 and 25 are directed to a method of treating OCD, wherein the method further includes a step of reducing, reversing, or eliminating anxiety.  It is unclear if the reduction in anxiety is accomplished as a result of practicing the method of claims 1 and 14, or if there is an additional method step that is separate from administration of an effective amount of psilocybin.  
The broadest reasonable interpretation is that in addition to treatment of OCD the method of claim 1 and 14 results in reduction of anxiety. 

Claims 12 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Claims 12 and 25 are directed to a method of treating OCD, wherein the method further includes a step of reducing, reversing, or eliminating anxiety.  It is unclear from the claims how reducing, reversing, or eliminating anxiety is accomplished.  The claims are missing an essential element that provides guidance regarding what method steps are required for the claimed reduction of anxiety. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-16, 18-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moreno et al. (J. Clin. Psychiatry, 2006 67(11) 1735-1740).
Moreno et al. disclose administering psilocybin to subjects with OCD.
Subject selection:
Moreno et al. disclose selecting symptomatic subjects with YBOCS score ranging from 18-36.
None of the subjects met criteria for current major psychiatric disorder other than OCD.  Subjects were free of general medical or neurologic conditions and free of any other prescription or over the counter medication or drug of abuse (page 1736; Subjects).
	Treatment:
	Subjects were administered a dose of .025mg/kg, .1mg/kg, .2mg/kg and .3mg/kg.  All doses were well tolerated and all doses resulted in decrease YBOCS score of greater than 25% (page 1738, figure 1).  In each treatment session a single dose was administered.
	Subjects were administered up to 4 doses of psilocybin with a 1 week in between each dose.  Administration of up to 4 doses meets the limitation directed to maintenance dose of claims 13 and 26.
	Results:
	A reduction in YBOCD score was observed.  Moreno et al. report long term remission of OCD in at least one subject at 6 months follow up (page 1738, right column, 1st paragraph).
Inherency:
Claims 27 and 28 are directed to reduction in specific compulsive behaviors.   Since the subjects in the method of Moreno were administered a dose of psilocybin which resulted in reduction in YBOCD it is inherent that the compulsive behaviors recited in claims 27 and 28 were reduced in the subjects Moreno.  Inherency is grounded in administration of the same active agent to the same subject population.  The results of such administration are inherently the same.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 13, 17 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al. (J. Clin. Psychiatry, 2006 67(11) 1735-1740).
Scope of prior art
	Teachings of Moreno et al. are described in the 102(a)(1) rejection above.
Ascertaining the difference
	A) Moreno et al. teach doses of .20mg/kg and .30mg/kg but not the claimed .25mg/kg (claims 4 and 17)
	B) Moreno et al administer up to 4 doses with 1 week intervals, but do not specifically recite “maintenance dose” and the doses are not dependent on subject experiencing recurrence of OCD symptoms. (claims 13 and 26).
Obviousness
	Regarding .25mg/kg dose:
	One skilled in the art prior to the earliest effective filing date of the current application would have found it obvious to determine the optimal effective dose of psilocybin to administer to a subject with OCD.  Psilocybin is a known psychedelic which can facilitate subjects’ experiencing altered states of consciousness.  Administration of such substances therefore should be approached with caution to minimize exposure to individuals who are vulnerable to psychosis (Moreno page 1740, column 1 first paragraph).  Moreno provide a proof of concept demonstrating efficacy of psilocybin in treatment of OCD in various doses.  One skilled in the art would have found it obvious to experiment with various doses with a goal of arriving at a dose with high efficacy and minimal psychedelic effects.  Experimenting within the range exemplified by Moreno in order to determine the optimal dose would be obvious.  In fact in the last paragraph Moreno suggests experimenting to determine optimal parameters.
	Regarding maintenance dose:
	One skilled in the art would have found it obvious to administer psilocybin to a subject with OCD with an expectation that the patient will experience a reduction in compulsive behaviors.  It would be obvious to apply a maintenance dose to the same subject upon recurrence of OCD symptoms.  Moreno demonstrate administering multiple doses with 1-week in-between treatments.  At each administration a reduction in YBOCD score was observed.  One would therefore expect a maintenance dose to have therapeutic effect and reduction of OCD associated behaviors.

Conclusion
	Claims 1-28 are pending
	Claims 1-28 are rejected



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628